Exhibit 10.01

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of April 1, 2012,
between Tonix Pharmaceuticals Holding Corp., a Nevada corporation (the
“Company”), and Leland Gershell (the “Executive”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.   Employment.

 

The Company agrees to employ the Executive in the position of Chief Financial
Officer with the Company, and Executive agrees to render such services to the
Company upon the terms and conditions hereinafter set forth commencing on April
1, 2012 (the “Agreement Effective Date”).

 

Section 2.   At-Will Employment.

 

The Executive’s employment by the Company is on an at-will basis and, therefore,
may be terminated at any time with or without notice and with or without cause.
It is understood, however, that absent unusual circumstances, the Executive will
provide at least two weeks notice of an intent to terminate the employment
relationship, as will the Company. Except as expressly provided herein, the
Executive shall, upon termination, be entitled to no further compensation other
than earned salary Base Salary (as defined below) through his last day of active
employment.

 

Section 3.   Position and Duties.

 

(a)     During the Employment Period, the Executive shall serve as the Chief
Financial Officer of the Company. The Executive shall have such duties and
responsibilities as are typically performed by a Chief Financial Officer of a
public company and as may be assigned to him from time to time by the President
and/or the Board of Directors of the Company (the “Board”).

 

(b)     The Executive shall report to the President of the Company and shall
devote his best efforts and substantially all of his active business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) on a full-time basis to the business and affairs of
the Company and its affiliates. The Executive shall perform his duties and
responsibilities to the best of his abilities in a diligent and professional
manner. The Executive shall perform his duties principally at the Company’s
offices in New York City, and, to the extent reasonably requested by the
President or the Board, shall provide services as needed at the Company’s other
offices. During the Employment Period, the Executive shall not engage in any
outside business activity without the prior written approval of the Board,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage.

 

 

 

 

(c)     The foregoing restrictions shall not limit or prohibit the Executive
from engaging in passive investment, and community, charitable and social
activities not interfering with the Executive’s performance and obligations
hereunder.

 

Section 4.   Base Salary

 

(a)     From the Agreement Effective Date to the date on which the Company
consummates the sale of at least Twenty Million Dollars ($20,000,000) in
additional equity securities (the “Financing”) the Executive’s base salary shall
be one hundred seventy five thousand dollars ($175,000) per annum.

 

(b)     In the event, and upon the consummation, of the Financing, the
Executive’s base salary shall be increased to Three Hundred Twenty-Five Thousand
Dollars ($325,000) per annum, or such other higher rate at such time or
thereafter as the Board may designate from time to time.

 

(c)     The Executive may be eligible to earn annual bonuses as shall be
determined by the Board in its sole discretion based upon the Executive’s
performance and the financial performance of the Company. The Board shall
determine the amount of each such annual bonus, if any, promptly following the
close of the calendar year and shall pay such bonus by no later than March 15th
of the year immediately following the year in which the bonus was earned.

 

(d)     The Executive shall be permitted during the term of this Agreement, if
and to the extent eligible, to participate in all employee benefit plans,
policies and practices now or hereafter maintained by or on behalf of the
Company commensurate with the Executive’s position with the Company. Nothing in
this Agreement shall preclude the Company from terminating or amending any such
plans or coverage so as to eliminate, reduce or otherwise change any benefit
payable thereunder to the extent permissible under the terms of the plan.

 

(e)     The Company shall, in accordance with policies then in effect with
respect to payments of business expenses, pay or reimburse the Executive for all
reasonable out-of-pocket business expenses actually incurred by the Executive
during the Employment Period in performing services hereunder; provided, however
that to the extent required to comply with the provisions of Section 409A (“Code
Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”),
(1) no reimbursement of expenses incurred by the Executive during any taxable
year shall be made after the last day of the following taxable year of the
Executive, (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a taxable year of the Executive shall not affect the
expenses eligible for reimbursement, or in-kind benefits to be provided, to the
Executive in any other taxable year, and (3) the right to reimbursement of such
expenses shall not be subject to liquidation or exchange for another benefit.
All expenses shall be accounted for in such reasonable detail as the Company may
require.

 

2

 

 

(f)     During the Employment Period, the Executive shall be entitled to twenty
(20) vacation days per year, as well as holidays, sick days and personal days in
accordance with the Company’s policies, as such policies may be amended from
time to time. The Executive may not carry forward any unused vacation, holiday,
sick or personal days into subsequent years.

 

Section 5.   Termination.

 

(a)     Termination upon Death. If the Executive dies during the term of this
Agreement, this Agreement shall terminate as of the date of his death.

 

(b)     Termination upon Disability. If after the Agreement Effective Date the
Executive becomes physically or mentally disabled, whether totally or partially,
so that the Executive is unable to perform his essential job functions for a
period aggregating 120 consecutive days during any twelve month period, and it
is determined by a physician reasonably acceptable to both the Company and the
Executive that, by reason of such physical or mental disability, the Executive
shall be unable to perform the essential job functions required of him for such
period or periods, the Company may, by written notice to the Executive,
terminate this Employment Agreement, in which event such termination shall be
effective thirty (30) days after the date upon which the Company shall have
given notice to the Executive of its intention to terminate this Agreement.

 

(c)     Termination for Cause. The Company may at any time by written notice to
the Executive terminate this Agreement for “Cause” and the Executive shall have
no right to receive any compensation or benefit hereunder on and after the date
of such notice. For purposes of this Agreement “Cause” shall include

 

(1)     the failure by the Executive to perform such duties as are within the
scope of this Agreement and as are reasonably requested in good faith by the
President or the Board in the course of the Executive’s performance of his
duties hereunder;

 

(2)     gross negligence, recklessness or willful misconduct by the Executive in
the performance of his duties;

 

(3)     a conviction of or a plea of guilty or nolo contendere by the Executive
to a crime involving fraud, embezzlement, theft, other financial dishonesty or
moral turpitude;

 

(4)     the material breach by the Executive of this Agreement or of any other
agreement or contract with the Company, or any of its affiliates; or

 

(5)     the Board’s reasonable determination that the Executive has engaged in a
violation of state or federal law relating to the workplace environment
(including, without limitation, laws relating to sexual harassment or age, sex
or other prohibited discrimination).

 

(d)     Termination without Cause. The Company may terminate this Employment
Agreement at any time without Cause, upon written notice by the Company to the
Executive and, except as provided in Sections 6(a) and (b) hereof, the Executive
shall have no right to receive any compensation or benefit hereunder after the
effective date of such termination.

 

3

 

 

Section 6.   Severance Payments

 

(a)     If Company terminates this Agreement other than for Cause as defined in
Section 5(c) before consummation of the Financing, Executive shall continue to
receive his Base Salary for the six (6) week period following such termination,
payable in accordance with Company’s normal payroll practices.

 

(b)     If Company terminates this Agreement other than for Cause as defined in
Section 5(c) after consummation of the Financing, Executive shall continue to
receive his Base Salary for the six (6) month period following such termination,
payable in accordance with Company’s normal payroll practices.

 

(c)     Compliance With Code Section 409A. Notwithstanding anything herein to
the contrary, this Agreement is intended to be interpreted and shall operate so
that the payments and benefits set forth herein either shall be exempt from the
requirements of Code Section 409A or shall comply with the requirements of such
provision; provided, however, that in no event shall the Company be liable to
the Executive for or with respect to any taxes, penalties or interest which may
be imposed upon the Executive pursuant to Code Section 409A. For purposes of
this Agreement, the terms “termination,” “termination of employment” and
variations thereof shall mean a “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) (“Separation From Service”). To the extent that
any Severance payment constitutes a “deferral of compensation” subject to Code
Section 409A (a “409A Payment”), then, (A) in the event that a termination of
Executive’s employment does not constitute a Separation From Service, such 409A
Payment shall begin at such time as the Executive has otherwise experienced such
a Separation from Service, and the date of such Separation from Service shall be
deemed to be his termination date for purposes of Section 4(a) hereof, and (B)
if on the date of the Executive’s Separation from Service, the Executive is a
“specified employee” of a public company, as such term is defined in Treasury
Regulation Section 1.409A-l(i), as determined from time to time by the Company,
then such 409A Payment shall not be made to the Executive until the earlier of
six (6) months and one day after the Executive’s Separation from Service and
shall be paid without adjustment for the delay in payment. The Executive hereby
acknowledges that he has been advised to seek and has sought the advice of a tax
advisor with respect to the tax consequences to the Executive of all payments
pursuant to this Agreement, including any adverse tax consequences or penalty
taxes under Code Section 409A and applicable state tax law. The Executive hereby
agrees to bear the entire risk of any such adverse federal and state tax
consequences and penalty taxes in the event any payment pursuant to this
Agreement is deemed to be subject to Code Section 409A, and that no
representations have been made to the Executive relating to the tax treatment of
any payment pursuant to this Agreement under Code Section 409A and the
corresponding provisions of any applicable state income tax laws.

 

(d)     Notwithstanding the foregoing, all payments and obligations of the
Company under this Section 6 shall be conditioned upon the execution and
delivery by Executive to the Company of a full and effective release by
Executive of any liability by the Company to Executive in form and substance
reasonably satisfactory to the Company.

 

4

 

 

Section 7.   Nondisclosure and Nonuse of Confidential Information.

 

(a)     The Executive shall not disclose or use at any time without the written
consent of the Company, either during the Employment Period or thereafter, any
Confidential Information (as defined below) of which the Executive is or becomes
aware, whether or not such information is developed by him, except to the extent
that such disclosure or use is directly related to and required by the
Executive’s performance in good faith of duties assigned to the Executive by the
Company or is required to be disclosed by law, court order, or similar
compulsion; provided, however, that such disclosure shall be limited to the
extent so required or compelled; and provided, further, that the Executive shall
give the Company notice of such disclosure and cooperate with the Company in
seeking suitable protection. The Executive acknowledges that the Company’s
Confidential Information has been generated at great effort and expense by the
Company and its predecessors and affiliates and has been maintained in a
confidential manner by the Company, its predecessors and affiliates. The
Executive does not claim any rights to or lien on any Confidential Information.
The Executive will immediately notify the Company of any unauthorized
possession, use, disclosure, copying, removal or destruction, or attempt
thereof, of any Confidential Information by anyone of which the Executive
becomes aware and of all details thereof. The Executive shall take all
reasonably appropriate steps to safeguard Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft. The Executive
shall deliver to the Company on the day this Agreement is terminated, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof
regardless of the form thereof (including electronic and optical copies))
relating to the Confidential Information or the Work Product (as defined below)
of the Company or any of its affiliates which the Executive may then possess or
have under his control.

 

(b)     As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public and that is used,
developed or obtained by the Company or any affiliate in connection with its
business, including, but not limited to, information, observations and data
obtained by the Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the date hereof) concerning (i) the
business or affairs of the Company (or such predecessors), (ii) technologies,
products or services, (iii) data, test results, designs, methods, formulae,
production methods, know-how, show-how, techniques, systems, processes,
specifications, drawings, reports, software programs, works of authorship,
research and development, (iv) inventions, new developments and trade secrets,
whether patentable or unpatentable and whether or not reduced to practice, (v)
existing and prospective licensors, licensees, partners, customers, clients,
contractors and suppliers, (vi) agreements with licensees, licensors, partners,
customers, clients, contractors, suppliers and other entities or individuals,
(vii) projects, plans and proposals, (vii) fees, costs and pricing structures,
(viii) accounting and business methods, (ix) business strategies, acquisition
plans and candidates, financial or other performance data and personnel lists
and data, and (x) all similar and related information in whatever form, unless
the information is or becomes publicly known through lawful means.

 

5

 

 

Section 8.       Inventions and Patents.

 

(a)     The Executive agrees that all inventions, ideas, innovations,
improvements, modifications, data, test results, technical information, systems,
software developments, methods, designs, analyses, drawings, reports, service
marks, trademarks, trade names, logos and all similar or related information
(whether patentable or unpatentable) which relate to the Company’s or any of its
affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive (whether or not during usual business hours or on the premises of the
Company or any affiliate and whether or not alone or in conjunction with any
other person) while employed by the Company (including those conceived,
developed or made prior to the date of this Agreement), or results from the use
of premises or personal property (whether tangible or intangible) owned, leased
or contracted by the Company, together with all patent applications, letters
patent, trademark, tradename and service mark applications or registrations,
copyrights, reissues thereof and any other legal protection thereon that may be
granted for or upon any of the foregoing (collectively referred to herein as the
“Work Product”), belong in all instances exclusively to the Company or such
affiliate as works made for hire or otherwise to the fullest extent permitted by
applicable law. The Executive will keep and maintain adequate and current
written records of all Work Product made by him (in the form of notes, sketches,
drawing and other records as may be specified by the Company), which records
shall be available to and remain the sole property of the Company at all times.
The Executive shall promptly disclose such Work Product to the President and
perform all actions reasonably requested by the President (whether during or
after the Employment Period) to establish and confirm the Company’s sole
ownership of such Work Product (including, without limitation, the execution and
delivery of assignments, consents, powers of attorney and other instruments) and
provide reasonable assistance to the Company or any of its affiliates in
connection with (a) the prosecution of any applications for patents, trademarks,
trade names, service marks, reissues thereof or other legal protection thereon,
(b) the maintenance, enforcement and renewal of any rights that may be obtained,
granted or vest therein, and (c) the prosecution and defense of any actions,
proceedings, oppositions or interferences relating thereto. If the Company is
unable, after reasonable effort, to secure the signature of the Executive on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the agent and the attorney-in-fact of the Executive, and the
Executive hereby irrevocably designates and appoints each executive officer of
the Company as his or her agent and attorney-in-fact to execute any such papers
on his or her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any Work
Product, under the conditions described in this sentence.

 

(b)     The Executive agrees that he shall not incorporate into any Work Product
any discovery, process, design, software code, technology, device, trade secret,
improvement in any of the forgoing or other ideas, whether or not patentable and
whether or not reduced to practice, made or conceived by him (whether solely or
jointly with others) that does not result from any work performed by him for the
Company or which he made prior to his employment by the Company (“Other
Inventions”). Executive agrees to notify the Company in writing before he makes
any disclosure or performs work on behalf of the Company that appears to
threaten or conflict with Other Inventions.

 

6

 

 

(c)     In addition to damages and any other rights the Company may have, the
Company shall have the right to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of Section 8 of this Agreement, it being agreed that money
damages alone would be inadequate to compensate the Company and would be an
inadequate remedy for such breach. The rights and remedies of the parties to
this Agreement are cumulative and not alternative.

 

Section 9.   Non-Compete; Non-Solicitation; Non-Disparagement.

 

(a)     The Executive acknowledges that, in the course of employment with the
Company and/or its affiliates, he has and will become familiar with the
Company’s and its predecessors and affiliates’ trade secrets and with other
confidential information concerning the Company and its predecessors and
affiliates and that his services have been and will be of special, unique and
extraordinary value to the Company and its affiliates. Therefore, in order to
protect the Company’s interest in its Confidential Information, the Executive
agrees that during the Employment Period and for one (1) year thereafter
(collectively, the “Non-Compete Period,” subject to automatic extension during
the period of any violation of this Section 9), he shall not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in or represent any business competing with the
development, marketing, and/or sale of drugs intended for use in the treatment
of attention deficit disorder, attention deficit and hyperactivity disorder,
headaches, primary insomnia disorder, fibromyalgia, post-traumatic stress
disorder or any other products and/or services of the Company or its affiliates
that exist or are in the process of being developed, formed or acquired as of
the date the Agreement is terminated (the “Business”), within any Restricted
Territory. As used in this Agreement, the term “Restricted Territory” means (i)
the United States and (ii) any other country or territory in which the Company
has engaged in, or is engaging in, the Business as of the date the Agreement is
terminated. Nothing herein shall be construed to prevent the Executive from
participating in and completing all necessary activities required to maintain
the Executive’s professional standards.

 

Nothing herein shall prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded that is engaged in the Business, so long as
the Executive has no active participation in the business of such corporation.

 

(b)     During the Non-Compete Period, the Executive shall not directly or
indirectly through another person or entity:

 

(i)     induce or attempt to induce any employee of the Company or any affiliate
to leave the employ of the Company or such affiliate, or in any way interfere
with the relationship between the Company or any such affiliate, on the one
hand, and any employee thereof, on the other hand;

 

7

 

 

(ii)     solicit for hire or hire any person who was an employee of the Company
or any affiliate until six (6) months after such individual’s employment
relationship with the Company or any affiliate has been terminated, provided
that the Executive may hire any such person (so long as such person is not a
supervisor, manager or executive officer of the Company or any affiliate) who
responds to a general advertisement offering employment;

 

(iii)     solicit, induce or attempt to solicit or induce any customer (it being
understood that the term “customer” as used throughout this Agreement includes
any Person (x) that is purchasing goods or receiving services from the Company
and/or any affiliates or (y) that is directly or indirectly providing or
referring customers to, or otherwise providing or referring business for, the
Company or any affiliates), supplier, licensee, subcontractor or other business
relation of the Company or any affiliate to cease or reduce doing business with
the Company or such affiliate, or in any way interfere or attempt to interfere
with the relationship between any such customer, supplier, licensee,
subcontractor or business relation, on the one hand, and the Company or any such
affiliate, on the other hand; or

 

(iv)     induce or attempt to induce any customer, supplier, licensee,
subcontractor or other business relation of the Company or affiliate to purchase
services or goods similar to those sold as part of the Business.

 

(c)       The Executive understands that the foregoing restrictions may limit
his ability to earn a livelihood in a business similar to the Business, but he
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder to clearly justify such restrictions which, in any event
(given his education, skills and ability), the Executive does not believe would
prevent him from otherwise earning a living. The Executive further understands
that (i) the parties would not enter into this Agreement but for the covenants
contained in this Section 9, and (ii) the provisions of Sections 7 through 9 are
reasonable and necessary to preserve the legitimate business interests of the
Company and affiliates.

 

(d)       The Executive shall inform any prospective or future employer of any
and all restrictions contained in this Agreement and provide such employer with
a copy of such restrictions (but no other terms of this Agreement), prior to the
commencement of that employment.

 

(e)       The Executive agrees that the restrictions are reasonable and
necessary, are valid and enforceable under New York law, and do not impose a
greater restraint than necessary to protect the Company’s legitimate business
interests. If, at the time of enforcement of Sections 7 through 9, a court holds
that the restrictions stated herein are unreasonable under the circumstances
then existing, the Executive and the Company agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area so as to protect the Company to
the greatest extent possible under applicable law.

 

8

 

 

(f)     In order to protect the goodwill of the Company and its affiliates, to
the fullest extent permitted by law, the Executive, both during and after the
Employment Period, agrees not to publicly criticize, denigrate, or otherwise
disparage any of the Company, its affiliates, and each such entity’s employees,
officers, directors, licensees, partners, consultants, other service providers,
products, processes, policies, practices, standards of business conduct, or
areas or techniques of research, development, manufacturing, or marketing.
Nothing in this Section 9(f) shall prevent the Executive or the Company from
cooperating in any governmental proceeding or from providing truthful testimony
pursuant to a legally-issued subpoena. The Executive promises to provide the
Company with written notice of any request to so cooperate or provide testimony
within one (1) day of being requested to do so, along with a copy of any such
request.

 

(g)     In addition to damages and any other rights the Company may have, the
Company shall have the right to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of Section 9 of this Agreement, it being agreed that money
damages alone would be inadequate to compensate the Company and would be an
inadequate remedy for such breach. The rights and remedies of the parties to
this Agreement are cumulative and not alternative.

 

(h)     In addition to the foregoing, and not in any way in limitation thereof,
or in limitation of any right or remedy otherwise available to the Company, if
the Executive violates any provision of the foregoing Sections 7 through 9, any
Severance payments then or thereafter due from the Company to the Executive
pursuant to Section 6 shall be terminated forthwith and the Company’s obligation
to pay and the Executive’s right to receive such Severance payments shall
terminate and be of no further force or effect, if and when determined by a
court of competent jurisdiction, in each case without limiting or affecting the
Executive’s obligations (or terminating the Non-Compete Period) under such
Sections 7 through 9, or the Company’s other rights and remedies available at
law or equity.

 

Section 10.   Representations, Warranties and Additional Covenants of the
Executive.

 

The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, (b) the Executive
is not a party to or bound by any employment agreement, (c) the Executive is not
a party to or bound by any consulting agreement, non-compete agreement,
confidentiality agreement or similar agreement with any other person or entity
that would affect the Company or the obligations of the Executive hereunder and
(d) upon the execution and delivery of this Agreement by the Company and the
Executive, this Agreement will be a valid and binding obligation of the
Executive, enforceable in accordance with its terms. The Executive further
represents and warrants that he has not disclosed, revealed or transferred to
any third party any of the Confidential Information that he may have previously
obtained and that he has safeguarded and maintained the secrecy of the
Confidentiality Information to which he has had access or of which he has
knowledge. In addition, the Executive represents and warrants that he has no
ownership in nor any right to nor title in any of the Confidential Information
and the Work Product.

 

9

 

 

Section 11.   Notices.

 

All notices, requests, demands, claims, and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly given when delivered personally to the recipient,
telecopied to the intended recipient at the telecopy number set forth therefor
below, or one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case as follows:

 

If to the Company, to:

 

Tonix Pharmaceuticals Holding Corp.

509 Madison Avenue, Suite 306

New York, New York 10022

Attention: President

 

If to the Executive, to the address set forth on the signature page hereto; or
such other address as the recipient party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall deemed to have been delivered and received (a) when
delivered, if personally delivered, sent by telecopier or sent by overnight
courier, and (b) on the fifth business day following the date posted, if sent by
mail. Instructions, notices or requests may be sent by email to the Executive.

 

Section 12.   General Provisions.

 

(a)     Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing and except to the extent otherwise provided in
Section 9(e) (with respect to a breach of the provisions of Section 8), if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

(b)     Complete Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes any prior correspondence or documents
evidencing negotiations between the parties, whether written or oral, and any
and all understandings, agreements or representations by or among the parties,
whether written or oral, that may have related in any way to the subject matter
of this Agreement.

 

10

 

 

(c)     Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Executive and the Company and their respective successors, assigns, heirs,
representatives and estate; provided, however, that the rights and obligations
of the Executive under this Agreement shall not be assigned without the prior
written consent of the Company in its sole discretion. The Company may (i)
assign any or all of its respective rights and interests hereunder to one or
more of its affiliates, (ii) designate one or more of its affiliates to perform
its respective obligations hereunder (in any or all of which cases the Company
nonetheless shall remain responsible for the performance of all of their
obligations hereunder), (iii) collaterally assign any or all of its respective
rights and interests hereunder to one or more lenders of the Company or its
affiliates, (iv) assign its respective rights hereunder in connection with the
sale of all or substantially all of its business or assets (whether by merger,
sale of stock or assets, recapitalization or otherwise) and (v) merge any of
affiliates with or into the Company (or vice versa). The rights of the Company
hereunder are enforceable by its affiliates, who are the intended third party
beneficiaries hereof.

 

(d)     Governing Law. This Agreement shall be governed by, and construed in
accordance with and subject to, the laws of the State of New York applicable to
agreements made and to be performed entirely within such state without regard to
its conflicts of law rules.

 

(e)     Jurisdiction and Venue.

 

(i)     The Company and the Executive hereby irrevocably and unconditionally
submit, for themselves and their property, to the exclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
the State of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment, and the Company and the Executive hereby
irrevocably and unconditionally agree that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Company and
the Executive irrevocably waive, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. The Company and the Executive agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Executive agrees not to commence a claim or proceeding hereunder in a court
other than a New York State court or federal court located in the State of New
York, except if the Executive has first brought such claim or proceeding in such
New York State court or federal court located in the State of New York, and such
court or courts have denied jurisdiction over such claim or proceeding.

 

(ii)     The Company and the Executive irrevocably and unconditionally waive, to
the fullest extent they may legally and effectively do so, any objection that
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State
court or federal court of the United States of America sitting in the State of
New York and any appellate court from any thereof.

 

11

 

 

(iii)     The parties further agree that the mailing by certified or registered
mail, return receipt requested to both (x) the other party and (y) counsel for
the other party (or such substitute counsel as such party may have given written
notice of prior to the date of such mailing), of any process required by any
such court shall constitute valid and lawful service of process against them,
without the necessity for service by any other means provided by law.
Notwithstanding the foregoing, if and to the extent that a court holds such
means to be unenforceable, each of the parties’ respective counsel (as referred
to above) shall be deemed to have been designated agent for service of process
on behalf of its respective client, and any service upon such respective counsel
effected in a manner which is permitted by New York law shall constitute valid
and lawful service of process against the applicable party.

 

(f)     Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and the Executive,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

(g)     Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(h)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

(i)     WAIVER OF JURY TRIAL. NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE,
SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN THE PARTIES.

 

* * * *

 

[Signature Page Follows]

 

12

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

TONIX PHARMACEUTICALS HOLDING CORP.   By: /s/ SETH LEDERMAN   Seth Lederman,
M.D.   President and Chairman   EXECUTIVE:   /s/ LELAND GERSHELL Leland Gershell
  Address:

 

 

 

